Per Curiam:

The appellant has no foundation upon which to rest his main contentions. The evidence relating to alteration was introduced without objection, and the case was tried on the theory that such evidence supported the answer. If, however, this were not true, the following cases are decisive against him: Thrashing Machine Co. v. Peterson, 51 Kan. 713; Kurth v. Bank, 77 Kan. 475, 478; White v. Smith, 79 Kan. 96, 101.
The evidence is ample to sustain the verdict, and the judgment is affirmed.